UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4085


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GREGORY DUSTIN GOULDMAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:15-cr-00232-D-1)


Submitted: September 29, 2017                                 Decided: October 18, 2017


Before GREGORY, Chief Judge, and SHEDD and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON, STYERS & MAY, PLLC, Warrenton,
North Carolina, for Appellant. John Stuart Bruce, United States Attorney, Jennifer P.
May-Parker, First Assistant United States Attorney, Phillip A. Rubin, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Gregory Dustin Gouldman appeals his 60-month sentence imposed following a

guilty plea to one count of extortion under color of official right in violation of 18 U.S.C.

§ 1951 (2012). On appeal, he challenges the reasonableness of the district court’s upward

departure. We affirm.

         This court reviews a sentence for reasonableness, applying “a deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51 (2007). “When

reviewing a departure, [this court] consider[s] whether the sentencing court acted

reasonably both with respect to its decision to impose such a sentence and with respect to

the extent of the divergence from the sentencing range.” United States v. Howard, 773

F.3d 519, 529 (4th Cir. 2014) (internal quotation marks omitted).

         Reasonableness has both procedural and substantive components. Gall, 552 U.S.

at 51.    In assessing procedural reasonableness, this court considers factors such as

whether the district court properly calculated the Sentencing Guidelines range,

considered the 18 U.S.C. § 3553(a) (2012) factors, and sufficiently explained the

sentence imposed. Id. “Where the defendant or prosecutor presents nonfrivolous reasons

for imposing a different sentence than that set forth in the advisory Guidelines, a district

judge should address the party’s arguments and explain why he has rejected” them.

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation marks

omitted). If no significant procedural errors exist, this court considers the substantive

reasonableness of a sentence, evaluating “the totality of the circumstances.” Gall, 552

U.S. at 51.

                                             2
         Gouldman asserts that the district court erred procedurally by failing to adequately

explain its reasons for departing to a sentencing range of 51 to 63 months. We find no

error.    The court departed upward based on U.S. Sentencing Guidelines Manual

§§ 5K2.0(a)(1)(A), 5K2.0(a)(2)(B) (2015), due to aggravating and unidentified

circumstances in this case, namely danger to the public due to corruption, that were fully

discussed at sentencing. The court also found the departure appropriate under USSG

§ 2C1.1, Application Note 7. The court specifically rejected Gouldman’s contention that

the Guideline for federal contraband offenses would be appropriate in this case. Further,

the court concluded that the departure in this case should be greater than the five-level

departure in United States v. Bellamy, 264 F.3d 448 (4th Cir. 2001), as the circumstances

in the instant case were more egregious and merited a seven-level departure. The court

also cited and expressly considered the 18 U.S.C. § 3553(a) factors. Gouldman further

asserts that the sentence is substantively unreasonable because it is greater than necessary

to achieve the aims of § 3553(a) and the calculated total offense level sufficiently

accounted for the seriousness of the offense.           We find that the totality of the

circumstances support the 60-month sentence, as amply explained by the district court.

         Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED



                                              3